                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH VAN SANT,                      :    CASE NO. 1:17-CV-01552
                                     :
                  Plaintiff          :
                                     :
             v.                      :    (Chief Magistrate Judge Schwab)
                                     :
CHOICE HOTELS                        :
INTERNATIONAL, INC., et al.,         :
                                     :
                  Defendants         :


                                 ORDER
                               March 28, 2019



     IT IS ORDERED that the defendants’ motion (doc. 41) for summary

judgment is DENIED.

                                         S/Susan E. Schwab
                                         Susan E. Schwab
                                         Chief United States Magistrate Judge
